Exhibit 23.1 RONALD R. CHADWICK, P.C. Certified Public Accountant 2851 South Parker Road, Suite 720 Aurora, Colorado80014 Telephone (303)306-1967 Fax (303)306-1944 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM I consent to the incorporation by reference in this Registration Statement of Your Way Holding Corp. on Form SB-2, of my report dated December 5, 2007 (included in exhibits to such registration statement) on the consolidated financial statements of Your Way Holding Corp. as of October 31, 2007 and for the period from February 21, 2007 (inception) through October 31, 2007. /s/ Ronald R. Chadwick, P.C. RONALD R. CHADWICK, P.C. Aurora, Colorado December 10, 2007
